Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Duan A. Somers appeals the district court’s order denying reconsideration of its previous order granting Somers’ 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. The district court’s order reducing Somers’ sentence was entered on March 20, 2008. In August 2008, Somers filed a motion for reconsideration of that order, that the district court denied. As the district court lacked the authority to grant reconsideration of its previous order, United States v. Goodwyn, 596 F.3d 233 (4th Cir.), cert. denied, — U.S.-, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010), we affirm the district court’s order denying reconsideration. We dispense with oral argument as the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.